Citation Nr: 0513000
Decision Date: 03/16/05	Archive Date: 09/19/05

DOCKET NO. 02-20 236A                       DATE MAR 16 2005
On appeal from the Department of Veterans Affairs Regional Office in Fort Harrison,_Montana

THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at the Lexington Medical Center from February 4, 2002, to February 6, 2002.

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active duty from February 1963 to June 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the Network Authorization Office (NAO) of the Department of Veterans Affairs Medical Center (V AMC) in Fort Harrison, Montana, based on a June 2002 decision by the Columbia, South Carolina, Department of Veterans Affairs Regional Office (RO). The veteran sought reimbursement for medical care from January 27, 2002, through February 6, 2002. It was determined that care and payment at the Lexington Medical Center was authorized for treatment from January 27, 2002, to February 3, 2002. Payment or reimbursement for the cost of private medical expenses incurred from February 4, 2002, to February 6, 2002, was denied, however, because the patient was stable at that point.

At the veteran's request, a travel Board hearing was scheduled for November 5, 2004; however, the veteran failed to report for the hearing and did not provide a reason for his failure to appear. The Board considers that the veteran has withdrawn his request. See 38 C.F.R. § 20.704 (2004). The Board, therefore, will proceed based upon the evidence of record.

In February 2005, the Board wrote to the appellant in order to clarify representation. He was provided appropriate VA forms to enable him to indicate his choice of an attorney/agent or service organization. He was advised that if the Board did not hear from him within 30 days, it would assume that he did not desire representation and that appellate review would resume. He did not respond.

FINDINGS OF FACT

1. The veteran incurred medical expenses at a private medical facility from January 27, 2002, to February 6, 2002.

- 2 



2. VA payment or reimbursement of the costs of the private medical care provided on January 27, 2002, to February 6, 2002, was not authorized prior to the veteran's undergoing that treatment.

3. The private medical care provided from January 27, 2002, to February 6, 2002, was not for, or adjunct to, a service-connected disability.

4. Following emergency and intensive care treatment from January 27, 2002, to February 3, 2002, the veteran's condition stabilized and he was moved to a regular floor in the hospital at the private facility; he could have safely been transferred to a VA medical facility.

CONCLUSIONS OF LAW

1. In the absence of prior authorization for payment of the private medical expenses incurred from February 4, 2002, to February 6, 2002, reimbursement for such expenses is not warranted. 38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2004).

2. The criteria for payment or reimbursement of unauthorized medical expenses incurred from February 4, 2002, to February 6,2002, have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120,17.1000-.1008 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9,2000, the Veterans Claims Assistance Act of2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist. Regulations implementing the VCAA have also been published. 38 C.P.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). There is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code. See 38 C.F .R.

- 3 


§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002). In the circumstances of this case, there is no further duty to notify or to assist.

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7l04(a) (West 2002). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5l07(b) (West 2002); 38 C.F.R. § 3.102 (2004).

The veteran is seeking reimbursement for the costs of medical treatment received during an admission to Lexington Medical Center from February 4, 2002, to February 6, 2002. The V AMC has authorized payment for the period from January 27, 2002, to February 3, 2002, because he was undergoing emergency treatment at Lexington Medical Center's emergency department and intensive care unit for spontaneous intracranial hemorrhage, left parietal occipital. The record reflects that
the veteran came to the emergency room of that facility on January 27,2002, via emergency medical services after feeling weak all day, having had an episode of weakness where he could not walk. He also possibly had an episode of syncope. The veteran was confused on arrival, but denied headaches, chest pain, shortness of breath, numbness, abdominal pain, focal weakness or numbness, or bowel or bladder changes. He had a seizure in the emergency department and was intubated and medicated. The provisional diagnosis was acute right parietal and intracranial hemorrhage. The veteran was transferred to the intensive care unit January 28, 2002. The doctor who treated him noted unusual deep-seated hemorrhage which could be an underlying neoplasm or arteriovenous malformation. He was kept heavily medicated and monitored, initially, and was hot given an MRI until the clotting from the cerebral edema allowed for visualization. Alcohol use was also noted and at one point during the first few days, the veteran was thought to be experiencing confusion and delirium from alcohol withdrawal.

It was noted that, by day 8 (February 3, 2002), the veteran was remarkably lucid, conversant and much improved. He was able to follow complex commands without obvious neurological deficits. The medication mannitol was discontinued and he was transferred to the regular floor and begun on a regular diet. On the regular

- 4


floor, he was somewhat more demanding but cooperative. He had no headaches or pain. He was considered to be on his usual course. He was observed to be on the phone frequently, conducting business and talking to family. He was discharged with his family and given prescriptions of Dilantin, Haldol, and Cipro, with instructions to follow up in two weeks. He was told to discontinue alcohol use.

According to the Statement of the Case (SaC), VA received claims for payment of medical expenses incurred for services provided at Lexington Medical Center for the period from January 27, 2002, through February 6, 2002, initially in March 2002. Additional documentation was received from Lexington Medical Center and its associated providers and insurance providers in April, May and June 2002. In June 2002, the claim for payment of medical expenses was approved only to February 3, 2002, the point of stabilization. The claim was denied as to the time period from February 4, 2002, through February 6, 2002, because the veteran was stable at that time and could have been moved to a VA facility.

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility in January 2002. See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54. This is a factual, not a medical, determination. Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA specifically agreed to pay the medical bills incurred at the private facility. Moreover, specific formalities which must be followed under 38 C.F.R. § 17.54 were not complied with here, as a result of which proper authorization from VA was not obtained. Accordingly, the Board must conclude in this case that prior authorization for the private medical treatment received February 4 through 6, 2002, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

The medical file reflects that the veteran is not service connected for any disability. The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a

- 5 



non- Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing horne, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non- VA treatment and not eligible for reimbursement under the provisions of38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999). On July 12, 2000, VA published an interim final rule establishing regulations implementing 38 U.S.C.A. § 1725. 66 Fed. Reg. 36,467, 36,472. Those interim regulations are now final, and are codified at 38 C.F.R. § 17.1000-.1008 (2004).

However, under 38 D.S.C.A. § 1725, the term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent lay person reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility. 38 U.S.C.A. § 1725(£)(1); 38 C.F.R. § 17.1002.

Having reviewed the complete record, the Board concludes that the care rendered to the veteran on February 4, 5 and 6, 2002, at Lexington Medical Center was not rendered for "emergency treatment" as defined by applicable law. That is, it was not furnished when VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent lay person reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the veteran can be transferred safely to a VA or other Federal facility. 38 U.S.C.A. § 1725(£)(1); 38 C.F.R. § 17.1002. Though the period from January 27,2002, through February 3, 2002, was clearly for emergency treatment, the veteran could have been safely transferred to a VA medical center as of February 4,2002.

We have found the most probative evidence in this regard to be the discharge summary from Lexington Medical Center. That shows that the veteran was much

- 6 



improved by day 8 of his hospitalization. The Board notes that there was a clear improvement, characterized as remarkable by health care providers, in the veteran's condition on day 8. This improvement is evident in the description of his behavior and his medical signs and symptoms, as well as in the fact that he was transferred on that day to the regular floor from the ICU. This improvement is uncontroverted in the medical evidence.

For the reasons and bases set forth above, the Board concludes that as of February 4,2002, the veteran could have been transferred safely to a VA facility. Thus, the veteran has failed to satisfy one of the 38 C.F.R. § 17.1002 criteria as to the time
period from February 4 to 6, 2002.

The Board has considered the veteran's written statements in which he stressed the condition was serious. He contends he was not fully recovered and that his memory was not back to normal until he returned home. The Board finds the complaints and descriptions of his medical history in the hospital report to be more probative as to the circumstances surrounding his improvement.

Therefore, the Board concludes that the preponderance of the evidence is against the claim, based on the finding that as of February 4,2002, the veteran was able to be safely transferred to a VA facility.

While the Board is sympathetic toward the veteran, it is are bound by the law, and its decision is dictated by the relevant statutes and regulations. Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416,425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 43233 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to satisfy one of the criteria

- 7 



listed in 38 C.F.R. § 17.1002. The benefit sought on appeal must, accordingly, be denied.

ORDER

Entitlement to payment or reimbursement of private medical expenses incurred from February 4, 2002, to February 6, 2002, is denied.

P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

- 8 




